Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions     
     1.         Applicant’s election of Invention Ia (claims 25 and 14-22) and Species 
     1 (Figs. 1A-2D) in the reply filed on 09/30/2022 is acknowledged.  Because 
      applicant did not distinctly and specifically point out the supposed errors in the 
      restriction requirement, the election has been treated as an election without 
       traverse (MPEP § 818.03(a)).  
                  
2.         Claims 4, 7-13, and 16-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Drawings
3.          The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/47 through 47/47.  See MPEP 608.2 (V) (t).    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
4.           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
          (A)	     the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
          (B)	      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
           (C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling means to removably couple the gauge body to a portion of the tool” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.          Claims 1, 6 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lembitz et al. (2,346,314), hereinafter Lembitz. Regarding claim 1, Lembitz teaches a depth gauge (34-37) configured to be removably coupled to a tool (10, 12, 14), the depth gauge comprising: a gauge body (34, 35); a coupling means (36, 37) to removably couple the gauge body (34, 35) to a portion of the tool; and a fiducial 34 (defined by the face of the gauge body that engages the cable 18; Fig. 2) on the gauge body whereby the fiducial defines a distance between the fiducial and a coupling face 37 of the gauge body (34-37).  See Figs. 1-3 in Lembitz. 

                Regarding claim 6, Lembitz teaches everything noted above including that the fiducial 34 comprises an abutment protruding from a surface of the gauge body (34, 35).  
                Regarding claim 14, Lembitz teaches everything noted above including that the tool (10, 12, 14) is a wire stripper; the coupling means (36, 37) couples the gauge body (34, 35) to the portion of the tool whereby the fiducial 34 is aligned proximal to a stripping edge 46 of the wire stripper; and the fiducial defines the distance between the stripping edge 36 and the fiducial whereby when the wire stripper is actuated on a coated wire 18 extending past the stripping edge to the fiducial, the wire stripper cuts a portion of a coating of the coated wire extending from the stripping edge to the fiducial equal to the distance between the stripping edge and the fiducial.  See Figs. 1-3 in Lembitz. 

 7.          Claims 1, 2, 5-6 and 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Campbell (2015/0333492 A1). Regarding claim 1, Campbell teaches a depth gauge  29 configured to be removably coupled to a tool (21, 22), the depth gauge comprising: a gauge body 30; a coupling means 60 (which could include a magnet instead of a screw 28) to removably couple the gauge body 30 to a portion of the tool (21, 22); and a fiducial 37 (defined by the face of the gauge body the end of the wire 24; Fig. 2) on the gauge body whereby the fiducial defines a distance between the fiducial and a coupling face (defined by the face of the door component that is attached to the portion 21of the tool 21, 22; Fig. 2) of the gauge body 30. See Figs. 1-12 in Campbell. 
                 Regarding claim 2, Campbell teaches everything noted above including that the coupling means 60 comprises a magnet (instead of the screw, paragraphs 0014 and claim 14) and the magnet couples the gauge body 30 to the portion 21 of the tool (21, 22); the tool is a wire stripper; the magnet configured to removably couple the gauge body to the portion of the tool whereby the fiducial 37 is aligned proximal to a stripping edge 18 of the wire stripper; and the fiducial 37 defines the distance between the stripping edge 18 and the fiducial whereby when the wire stripper is actuated on a coated wire 24 extending past the stripping edge to the fiducial, the wire stripper cuts a portion of a coating of the coated wire extending from the stripping edge to the fiducial equal to the distance between the stripping edge and the fiducial.  

                Regarding claim 5, Campbell teaches everything noted above including that the coupling means 60 comprises a magnet (instead of the screw, paragraphs 0014 and claim 14) configured to removably couple the gauge body to the portion 21 of the tool (21, 22).  
                Regarding claim 6, Campbell teaches everything noted above including that the fiducial 37 comprises an abutment protruding from a surface 40 of the gauge body 30. See Fig. 10 in Campbell.   
                Regarding claim 14, Campbell teaches everything noted above including that the tool (21, 22) is a wire stripper; the coupling means 60 couples the gauge body 30 to the portion 21 of the tool whereby the fiducial 37 is aligned proximal to a stripping edge 18 of the wire stripper; and the fiducial defines the distance between the stripping edge 18 and the fiducial 37 whereby when the wire stripper is actuated on a coated wire 24 extending past the stripping edge to the fiducial, the wire stripper cuts a portion of a coating of the coated wire extending from the stripping edge to the fiducial equal to the distance between the stripping edge and the fiducial.  See Figs. 1-4 in Campbell.  
              Regarding claim 15, Campbell teaches everything noted above including that the gauge body comprises a magnet (instead of the screw, paragraphs 0014 and claim 14); the fiducial 37 comprises an abutment made of a flat rigid material; the fiducial having a proximal face and a distal face; a portion of the distal face of the fiducial is coupled to a proximal end of the gauge body; the fiducial has a cross-sectional profile larger than a cross-sectional profile of the gauge body (at least the portion 41 of the gauge body) wherein an overhang of the fiducial is created when coupled to the proximal face of the gauge body.  

Claim Rejections - 35 USC § 103
      8.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
       A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell. Regarding claim 3, Campbell teaches everything noted above including  that the gauge body 30 comprises a body 40 having one or more fiducial 37 on an outer surface of the gauge body. See Fig. 10 in Campbell. Campbell does not teach that the body has a cylindrical shape. However, it would have been an obvious matter of design choice to make the different portions of the gauge body of whatever form or shape was desired or expedient including cylindrical. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Martin (2,386,327), Dane (3,796,115), Ducret (2014/0215830 A1) and Murg et al. (2019/0058313 A1) teach a depth gauge.

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

December 7, 2022